 AMERICAN POSTAL WORKERS UNIONSouthern New York Area Local, American PostalWorkers Union, AFL-CIO (United StatesPostal Service) and Steven Rasnick. Case 3-CB-391 3(P)March 4, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTEROn September 30, 1982, Administrative LawJudge Martin J. Linsky issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed limited exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administratve Law Judge, as modi-fied below, and hereby orders that the Respondent,Southern New York Area Local, American PostalWorkers Union, AFL-CIO, Yonkers, New York,its officers, agents, and representatives, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(b):"(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.The General Counsel has excepted to the Administrative LawJudge's inadvertent failure to include a reference in the notice to employ-ees and members to Sec. 2(b) of the recommended Order, which requiresthat Respondent make Rasnick whole for any loss of earnings. We there-fore shall modify the recommended Order and substitute a new notice forthat of the Administrative Law Judge to correct this error. We also shallmodify Sec. 1(b) of the recommended Order by substituting the "restrain-ing or coercing" language for the "interfering with, restraining or coerc-ing" language used by the Administrative Law Judge as is appropriate incases where unions are found to have violated the rights of employees.266 NLRB No. 57APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to fairly repre-sent any employee we represent in the process-ing and filing of grievances.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in the NationalLabor Relations Act.WE WILL pursue in good faith and with alldue diligence, the grievance of Steven Ras-nick.WE WILL make Steven Rasnick whole forany of loss of earnings he may have suffered asa result of our unlawful conduct, with interest.SOUTHERN NEW YORK AREA LOCAL,AMERICAN POSTAL WORKERS UNION,AFL-CIODECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge: Thiscase was heard before me in Monticello, New York, onJune 9, 1982. The complaint in this matter was issued bythe Regional Director for Region 3 on October 8, 1981,based on a charge filed by Steven Rasnick on September4, 1981. The complaint alleges that the Southern NewYork Area Local, American Postal Workers Union,AFL-CIO (herein Respondent), violated Section8(b)(1)(A) of the National Labor Relations Act (hereinthe Act), by refusing to process a grievance filed bySteven Rasnick arbitrarily and/or because Rasnick wasnot a member of Respondent.Respondent filed an answer in which it claimed thatsince Steven Rasnick was not an employee in the bar-gaining unit represented by Respondent that Respondentwas prohibited from processing his grievance. At theopening of the hearing Respondent amended its answer.It admitted that Steven Rasnick was in the bargainingunit represented by Respondent, that Respondent had aduty to represent him, but persisted in its denial that itcommitted an unfair labor practice by the manner inwhich Steven Rasnick's grievance was handled.Upon consideration of the entire record, includingpost-hearing briefs filed by the General Counsel and Re-spondent, and upon my observation of the witnesses andtheir demeanor, I make the following:317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. JURISDICTIONUnited States Postal Service, herein the employer, isan independent establishment of the Government of theUnited States, which provides postal service throughoutthe United States. The National Labor Relations Boardderives its jurisdiction over the employer and this matterfrom Section 1209 of the Postal Reorganization Act. Re-spondent admits, and I find, that it and the AmericanPostal Workers Union, AFL-CIO, are labor organiza-tions within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEIt is the contention of the General Counsel that Re-spondent violated its duty to represent Steven Rasnickfairly by arbitrarily refusing to process his grievance be-cause of Rasnick's nonmembership in Respondent Local.Respondent contended at the hearing that it handledRasnick's grievance in an appropriate fashion, i.e., havingdetermined his grievance was totally lacking in merit Re-spondent was well within its rights in failing to processthe grievance.The facts developed at the hearing disclose thatSteven Rasnick began his employment with the U.S.Postal Service in January 1979. Initially assigned to thepost office at Wappingers Falls, New York, Rasnickpromptly joined the Mid-Hudson Area Local of theAmerican Postal Workers Union, AFL-CIO. The Mid-Hudson Area Local is a sister local to Southern NewYork Area Local, which had Monticello in its jurisdic-tion. Between January 1979 and July 1981, Rasnickworked at three different postal facilities in New York;i.e., the facilities at Wappingers Falls, Lew Beach, andMonticello. In July 1981, Rasnick approached WayneRutledge, the postmaster at Monticello, and explained toRutledge that he (Rasnick) lived in Monticello andwanted to get some hours in at the Monticello postal fa-cility if he could. Rutledge hired Rasnick and, beginningin July 1981, Rasnick split his hours between LewBeach, New York, a small one-person post office whereRasnick would replace the postmaster, and Monticello, aconsiderably larger facility. For approximately 1 montheverything appears to have gone okay with Rasnick. OnAugust 7, 1980, Rasnick was asked by Supervisor MaryRupp to work 8 hours at the Monticello facility that dayrather than his scheduled 4 hours. He said he would.Rasnick reported for work and took his luncheon mealafter about 2-1/2 hours. He was at home on lunch breakwhen the postmaster from Lew Beach (Leona Kuttner)called him to discuss a change in the way in which histimecard was filled out. When Rasnick returned fromlunch his timecard at the Monticello facility was missing.He sought out the supervisor then on duty (Jerry Shor-tall) to find out what was going on and Shortall advisedhim that he would not be working any more that day.He asked Shortall why and Shortall suggested he talkwith the Lew Beach postmaster. Rasnick called Ms.Kuttner who told Rasnick to let her speak with Shortall.Shortall and Kuttner spoke for a few minutes and Shor-tall then hung up the phone and told Rasnick that post-masters were important to the careers of personnel likeRasnick and that Rasnick would not be working any-more that day but could come back the next day. Ras-nick complained that "casuals" were working and forhim a part-time career employee to be sent home when"casuals" were working was in violation of the nationalagreement. Shortall apparently did not agree and sentRasnick home. Rasnick testified credibly at the hearingthat two or three casuals were working when he wassent home. He further testified that he felt that sendinghim home while casuals were working violated article 7of the national agreement between the U.S. Postal Serv-ice and the American Postal Workers Union and Nation-al Association of Letter Carriers, which provides in partthat the U.S. Postal Service "will make every effort to[e]nsure that qualified and available part-time flexible em-ployees are utilized at the straight time rate prior to as-signing such work to casuals." Rasnick is a part-timeflexible employee.The next day, August 8, 1981, Rasnick worked hisnormal day, which was 4 hours in the morning at LewBeach and 4 hours in the afternoon at Monticello, and onAugust 9, 1981, he worked a full 8 hours at Monticello.On Monday, August 10, 1981, although not scheduled towork, Rasnick called Monticello in any event to see ifthey could use him. The supervisor on duty said that Mr.Shortall had said that Rasnick was unreliable and theycould not use him that day. For the next several daysRasnick called seeking work at Monticello and wasalways told that because Shortall viewed him as unreli-able, i.e., he supposedly only worked the hours hewanted, that they could not use him.On August 10, 1981, Rasnick called Irene Savage, theunion shop steward, and told her he wanted to file agrievance because he felt his rights under the nationalagreement were being violated. Savage said that if man-agement did not want to utilize him they were withintheir rights. Rasnick told her he disagreed. She also toldRasnick that it was the Union's policy not to representassociate office flexibles. Savage told Rasnick she wouldlook into the matter and get back to him. Two dayslater, on August 12, Rasnick called Savage again (shehad not gotten back to him). Savage told Rasnick thatmanagement considered him unreliable in the sense thatthey thought he worked only when he wanted to andthey were within their rights in refusing to give himhours. Rasnick said he wanted to pursue a grievance andSavage said she was without authority to do so and sug-gested he call the president of Respondent, RichardGiancola. Rasnick called Giancola several times withoutgetting through to him. On August 19, Giancola calledRasnick's home and left a message with Rasnick's wife.When Rasnick returned home he called Giancola backand was told by Giancola that management was withinits rights in refusing to employ him, and, with regard topursuing a grievance that he could not represent Rasnickbecause of Rasnick's status as an associate office flexibleand that Rasnick should go to his own local; i.e., theMid-Hudson Area Local. He also told Rasnick to go tothe national if he wanted representation. Rasnick toldGiancola that his interpretation of the national agreement318 AMERICAN POSTAL WORKERS UNION"wasn't worth a shit." Several days prior to his conver-sation with Giancola, Rasnick had spoken with Pat Cala-han, the president of the Mid-Hudson Area Local, andCalahan had told him that jurisdiction for pursuing thegrievance rested with Respondent because they coveredthe area in which the Monticello postal facility was lo-cated.With the exception of one tour of duty on one day atMonticello, Rasnick has worked only at Lew Beach andWappingers Falls (which is some 65 miles from his homein Monticello), since the time Respondent refused toprocess his grievance. Rasnick filed a charge with theBoard on September 4, 1981.In January 1982, Rasnick was called by Mr. Podmore,replacement postmaster at Monticello.' Podmore toldRasnick that he would be offered some hours at Monti-cello but if he turned them down he would never be of-fered hours again. Rasnick worked one 4-hour tour from2 a.m. to 6 a.m. and was then told that his hours wouldbe 2-hours a day, from 4 a.m. to 6 a.m. Rasnick, whowas averaging 36 hours a week between WappingersFalls and Lew Beach and who also has a wife and twochildren to support, turned down the offer as providinginsufficient income for his needs.I credit Rasnick's testimony in its entirety.2PresidentGiancola testified. He was evasive and gave severalvaried versions of his conversation with Rasnick. Insofaras there is conflict between the testimony of Rasnick andGiancola, I credit Rasnick and not Giancola. Bolsteringthe testimony of Rasnick is the answer filed by Respond-ent to the complaint wherein Respondent denies that ithad any duty to represent Rasnick in pursuing his griev-ance because of Rasnick's nonmembership in Respond-ent. In addition, the General Counsel introduced intoevidence a position letter from Respondent's original at-torney3(G.C. Exh. 3), dated September 29, 1981, whichstated in pertinent part that "Southern Area Local Presi-dent Richard A. Giancola refused to file a grievance. Heexplained to Rasnick that article XVII of the collective-bargaining agreement precluded any local other thanMid-Hudson from representing him throughout thegrievance procedure because of his status as a regularemployee at Lews Beach." As noted earlier, Respondent,through its new counsel, conceded at the hearing thatRespondent had a duty to represent Rasnick in his griev-ance. 4I This call was evidently prompted by a meeting between Mr. Pod-more and Donald Silvestri, business agent for Respondent. At some timesubsequent to the filing of the charge with the Board, but unclear fromthe record exactly when, Silvestri visited Podmore in Monticello andasked Podmore to give some hours at Monticello to Rasnick. It is clearfrom Silvestri's testimony that this personal appeal by him to Podmorewas not in any sense a processing of Rasnick's grievance but simply apersonal appeal to help out Rasnick. Rasnick was never informed by Re-spondent that this was done on his behalf.2 Shop Steward Irene Savage was not called as a witness.s Respondent was represented by two different lawyers. In the investi-gatory stage they were presented by Thomas J. Bianco of O'Donnell andSchwartz, who signed the position letter (G.C. Exh. 3) and who filed theoriginal answer. At the hearing and thereafter Respondent has been rep-resented by Arthur Luby of the same firm. Mr. Bianco is no longer withthe firm. Bianco was not called as a witness.The position letter was admitted over objection by Respondent. I ad-mitted it into evidence as an admission against interest. Florida Steel Cor-poration, 235 NLRB 1010, 1012 (1978).The duty to represent Rasnick, however, does notmean that Respondent must pursue the grievance even ifit is totally lacking in merit. President Giancola claimedin his testimony that he told Rasnick that he should goto Mid-Hudson Area Local with his grievance in thefirst instance and if he did not receive satisfaction toreturn to Respondent and they would look into thegrievance. I do not credit this testimony because I con-clude that if Giancola had said this Rasnick would havegotten back to him or informed him that Mid-Hudsonwas not handling the matter, and, further, Respondent'sfirst attorney would not have filed the answer he filednor prepared the position letter referred to above. Gian-cola also testified that relying on a prior arbitration deci-sion and two columns that had appeared on differentdates in the American Postal Workers Union magazinethat Rasnick's grievance was totally lacking in merit.Copies of the arbitrator's decision and the magazine col-umns are a part of this record and do not, in my opinion,form a basis for someone reasonably concluding thatRasnick's grievance was lacking in merit. Accordingly,Respondent has failed to prove that it would have lostthe grievance if it had been pursued.The record as a whole supports only one conclusionand that is that Respondent, through its agents ShopSteward Irene Savage and President Richard A. Gian-cola, arbitrarily refused to process Steven Rasnick'sgrievance because of his nonmembership in Respondent.President Giancola conceded that if a member of Re-spondent had filed a grievance complaining about casualsworking ahead of part-time career employees (such asRasnick) he would have pursued the grievance. At thehearing Giancola tried to explain that as a "loanee" Ras-nick is in a separate category from other part-time careeremployees, however, there is nothing in the nationalagreement, the arbitrator's decision, or the magazine col-umns to support this position.It is a violation of Section 8(b)(1XXA) for a union torefuse to process a grievance filed by an employeemerely because the employee is not a member of thatunion or local. United Electrical, Radio and MachineWorkers of America and Local 1105, United Electrical,Radio and Machine Workers of America (WestinghouseElectric Corporation), 254 NLRB 1186 (1981); TeamstersLocal 559, 243 NLRB 848 (1979); International Associ-ation of Machinists and Aerospace Workers, Local UnionNo. 697 (The H.O. Canfield Rubber Company of Virginia,Inc.), 223 NLRB 832, 834 (1976); UAW, Local 1303(Jervis Corp., Bolivar Division), 192 NLRB 966 (1971).However, a union need not expand time and resourcespursuing a clearly frivolous grievance. Vaca v. Sipes, 386U.S. 171, 191 (1967).It is my conclusion that Respondent refused to processand pursue Rasnick's grievance because of his nonmem-bership in Respondent. Further, Respondent has notshown that the grievance was clearly frivolous norshown that Rasnick would have lost the grievance if ithad been pursued. Accordingly, Respondent has violatedSection 8(b)(1)(A) of the Act.319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDREMEDYThe remedy for a union's violation of its duty to repre-sent an employee fairly in the processing and filing of agrievance is that the union should be ordered to ceaseand desist from that practice, post an appropriate notice,and take affirmative action to redress the wrongdoing.The affirmative action should include an order requiringRespondent to pursue Steven Rasnick's grievance ingood faith with due diligence and to make Rasnickwhole for any loss of earnings he may have suffered as aresult of Respondent's unlawful conduct. Any uncertain-ty as to whether Rasnick's grievance would have beenfound meritorious is a direct product of Respondent's un-lawful action. Henry J. Kaiser Company, 259 NLRB 1(1981), Laborers International Union of North America,Local 324, AFL-CIO (Center Homes of California, Incor-porated), 234 NLRB 367 (1981).CONCLUSIONS OF LAW1. Southern New York Area Local, American PostalWorkers Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2. In failing and refusing to represent Steven Rasnickfairly in the filing and processing of his grievance be-cause of his nonmembership in Respondent, Respondenthas engaged in an unfair labor practice affecting com-merce within the meaning of Section 8(b)(1)(A) Section2(6) and 2(7) of the Act.3. Respondent has not otherwise violated the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record herein and pursuant toSection 10(c) of the Act, I hereby recommend the issu-ance by the following:ORDER5The Respondent, Southern New York Area Local,American Postal Workers Union, AFL-CIO, Monticello,New York, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Failing or refusing to fairly represent any employeeit represents in the processing and filing of grievances.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Pursue in good faith and with due diligence thegrievance of Steven Rasnick.(b) Make Steven Rasnick whole for any loss of pay hemay have suffered by reason of Respondent's failure topursue his grievance by payment to him of a sum ofmoney equal to that which that employee normallywould have earned if his grievance had been successfullypursued until such time as he obtains the relief requestedin his grievance or Respondent secures consideration ofhis grievance by U.S. Postal Service and thereafter pur-sues it with all due diligence, whichever is sooner, withbackpay to be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), with in-terest as set forth in Florida Steel Corporation, 231 NLRB651 (1977) (see, generally, Isis Plumbing & Heating Co.,138 NLRB 716 (1962)).(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post copies of the attached notice marked "Appen-dix."6Copies of said notice, on forms provided by theRegional Director for Region 3, after being duly signedby Respondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices from the Union tomembers and employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."320